McAdam, Ch. J.
After the order for consolidation there was hut a single- suit pending, and the costs of but a single action can he included in the judgment: The de*339fondant has offered a bill of costs for taxation, claiming in'each of the actions originally commenced, §10 costs by statute before notice of trial and one bill of costs for subsequent proceedings. The clerk disallowed one of the items of $10. This was proper. The object of consolidation is to curtail the costs, and it is always competent for the court to order the consolidation on terms, one of which may be the saving to the successful party of the costs already incurred in the suits which are to be dropped (see Blake v. Michigan S. R. R. Co. 17 How. Pr. 228). No such provision was made in this case.
Taxation affirmed.